J-S14032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF G.A.S., JR.             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: G.S., SR., FATHER               :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1501 WDA 2021

               Appeal from the Order Entered November 17, 2021
     In the Court of Common Pleas of Westmoreland County Orphans’ Court
                              at No(s): 118-2019

    IN RE: ADOPTION OF A.M.S.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: G.S., SR., FATHER               :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1502 WDA 2021

               Appeal from the Order Entered November 17, 2021
     In the Court of Common Pleas of Westmoreland County Orphans’ Court
                          at No(s): No. 119 of 2019


BEFORE: McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED: June 6, 2022

        In these consolidated cases, G.S., Sr. (Father) appeals from the orders

entered in the Court of Common Pleas of Westmoreland County (orphans’

court) involuntarily terminating his parental rights to his son, G.A.S., Jr., born

in November 2013 and his daughter, A.M.S., born in June 2017 (Children) as

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S14032-22


well as changing their goal from reunification to adoption by their maternal

grandparents, D.H. and L.H. (Grandparents).1 We affirm.

                                               I.

       The relevant facts and procedural history of this case are as follows.

The Westmoreland County Children’s Bureau (the Agency) became involved

with the family after a March 2018 report that Mother had left A.M.S.

unattended in a vehicle for 30 to 45 minutes.          At that time, Father was

incarcerated on charges of strangulation, terroristic threats and simple assault

against Mother as well as drug possession.2         Mother had criminal charges

pending against her as well including endangering the welfare of a child and

drug offenses.

       Following a hearing, Children were adjudicated dependent in September

2018 and placed in the home of Grandparents where they continue to reside.

Multiple permanency review hearings were held to assess the ability of Father

and Mother to care for Children and they were found to have demonstrated

minimal compliance and little progress. In November 2019, the Agency filed

a petition seeking termination of their parental rights to Children, but the


____________________________________________


1The court also terminated the parental rights of L.D.S. (Mother). She has
not filed an appeal.

2 Father was subsequently convicted of and/or awaiting trial on several
additional offenses at the time of the hearings.




                                           -2-
J-S14032-22


proceedings were continued due to Covid-19 issues and Mother’s brief signs

of progress towards reunification.3 The Agency refiled the termination petition

in March 2021.

                                               A.

       The orphans’ court held a two-day hearing on the petition on July 15

and November 4, 2021. Caseworker Melissa Lofts had worked with the family

since August 2019 and testified that Father’s drug/alcohol and mental health

evaluations resulted in diagnoses of alcohol, cocaine and opioid dependance,

generalized anxiety disorder and post-traumatic stress disorder. (See N.T.

Hearing, 11/04/21, at 290, 293-94, 299).            Father has been prescribed

medications including anti-psychotics and anti-depressants to treat these

conditions.    Although Father completed inpatient and outpatient substance

abuse treatment programs, his prognosis is “guarded.” (Id. at 295). After

Father completed treatment, drug screens showed three positive results for

cocaine. (See id. at 298). Father did not complete mental health treatment.

       Ms. Lofts testified that Father and Mother were initially provided with

parenting services but those services were terminated after “threatening and

degrading comments to the providers, concerns for illegal drug abuse and


____________________________________________


3We note that in of January 2021, the orphans’ court found that the Agency
had not made reasonable efforts to finalize permanency plans for Children
during a two-month period while Father was incarcerated around the end of
2000. However, that order was amended shortly thereafter to reflect that the
Agency had made reasonable efforts leading up to that time.


                                           -3-
J-S14032-22


intoxication during visits [in addition to] physical discipline being used.” (Id.

at 301). Subsequent parenting services were likewise unsuccessful because

Father and Mother were “resistant to even the most basic hands-on

instructions” and Father fell asleep during visits. (Id. at 308). The visits were

determined to be detrimental to Children and were not effective in achieving

the goal of fostering a familial bond.

      Ms. Lofts further testified that Father had been incarcerated for more

than 15 months out of the 38 months that Children were the Agency’s custody.

(See id. at 314).     In her assessment, Father failed to acknowledge the

seriousness of the circumstances concerning Children, denied his drug abuse

and domestic violence, minimized his criminality and represented that the

primary obstacle to reunification was appropriate housing. Ms. Lofts stated

that “at every hearing since 2019, father was rated as having no progress and

no compliance.” (Id. at 328).

      Ms. Lofts opined that Father is unable to care for Children and

termination and goal change to adoption would best serve Children’s best

interests because Father continues to be involved in criminal activity and is

incarcerated; has demonstrated an inability to remain sober and has not

completed domestic violence treatment; does not have adequate housing; and

has not established a meaningful relationship with Children. (See id. at 329-

333). She stated her belief that adoption by Grandparents is in Children’s

best interests because they provide a safe, stable home and care for Children


                                         -4-
J-S14032-22


in a consistent manner. Grandparents are the only primary caregivers A.M.S.

has ever known and they have served as advocates for G.A.S.’s specialized

psychological and behavioral needs by collaborating with medical providers

and school administrators.   During home visits, Grandparents speak about

Children with “great pride . . . [and show] a strong emotional connection” with

them. (Id. at 339). Ms. Lofts testified that although Children enjoy talking

to Father on the telephone, termination of his parental rights would not have

any negative impact on Children and Grandparents are amenable to facilitating

contact with Father. (See id. at 387-88).

      Dr. Christine Mahady began working with the family in March 2019 and

provided trauma and attachment therapy to G.A.S., who has been diagnosed

with unspecified trauma/stress-related disorder, ADHD and a speech disorder.

Dr. Mahady testified that over the 2½ years she treated the family, she

observed “the secure attachment formed between grandma and [G.A.S. and]

one of his main things that calm him down is a hug from grandma.” (N.T.

Hearing, 7/15/21, at 177). Grandmother is capable of redirecting his behavior

and implementing consequences while maintaining his trust and providing him

with comfort. Dr. Mahady ascertained that G.A.S.’s fear-based trauma was

caused by Father and Mother’s domestic violence and substance abuse.

During treatment visits, Dr. Mahady addressed G.A.S.’s violent tendencies,

such as hitting his sister during tantrums, and she testified that he has made

significant progress in that “his tantrums have decreased, his violent


                                     -5-
J-S14032-22


tendencies have decreased, his speech level has increased.” (Id. at 184). Dr.

Mahady observed that Grandmother has shown consistency and self-sacrifice,

and that Grandparents meet all of Children’s needs, including taking them to

medical appointments and extracurricular activities and helping them with

schoolwork. Dr. Mahady opined that it would be extremely difficult for G.A.S.

to adjust to a caretaker other than Grandparents because he is dependent on

routine and has a tendency to “fall back into the fight-or-flight, anxiety,

unable-to-calm-down routine” when he experiences change. (Id. at 194).

      Linda Matson, a therapist who supervised visitation between Father and

Mother and Children beginning in October 2019, testified that Father and

Mother attended 14 out of 31 scheduled visits in her office and 3 out of 21

parenting sessions. (See id. at 117-18). While Father engaged with Children

at times, he was ineffective in redirecting them when they “would run

throughout the office . . . throwing things, taking shoes off, kicking, biting,

scratching.”   (Id. at 120).      Father rarely implemented Ms. Matson’s

suggestions concerning their behavior, and while he tried “time-out,” he did

so using physical restraint and Ms. Matson “stopped the time-out because I

was afraid that one of them was going to be hurt.” (Id. at 121). Father was

frequently distracted during visits by his cell phone and he and Mother often

engaged in inappropriate conversations about Father’s experiences in jail.

Father never showed any commitment to reunification with Children and

instead blamed police, Grandmother and the Agency for any obstacles. Father


                                     -6-
J-S14032-22


and Mother did not fulfill any short-or long-term treatment goals in that they

failed to refrain from substance abuse; obtain suitable housing; improve their

parenting skills or demonstrate an understanding of the impact of their

behavior on Children.         Ms. Matson unsuccessfully discharged them from

treatment in May 2020 due to their lack of participation and compliance. (See

id. at 134-35).

       Following the hearings, the orphans’ court issued orders involuntarily

terminating Father’s parental rights to Children pursuant to 23 Pa.C.S.

§§ 2511(a)(2), (8) and (b) and changing their goal to adoption. Father timely

appealed and he and the orphans’ court complied with Rule 1925.                See

Pa.R.A.P. 1925(a)(2)(i)-(ii).

                                               II.

                                               A.

       Father’s issues on appeal challenge the orphans’ court decision to

terminate his parental rights to Children and its finding that termination serves

Children’s best interests.4 The following legal principles guide our review.

____________________________________________


4

       Our standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial



                                           -7-
J-S14032-22


       Section 2511 of the Adoption Act governs termination of parental rights

and requires a bifurcated analysis:

             Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in Section 2511(a). Only if the trial court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the trial court engage in the second
       part of the analysis pursuant to Section 2511(b): determination
       of the needs and welfare of the child under the standard of best
       interests of the child. One major aspect of the needs and welfare
       analysis concerns the nature and status of the emotional bond
       between parent and child, with close attention paid to the effect
       on the child of permanently severing any such bond.

In re S.C., 247 A.3d 1097, 1103 (Pa. Super. 2021) (citation omitted).

       “A child has a right to a stable, safe, and healthy environment in which

to grow, and the child’s life simply cannot be put on hold in the hope that the

parent will summon the ability to handle the responsibilities of parenting.” Id.

(citation omitted). When a parent has demonstrated a continued inability to

conduct his life in a manner conducive to providing a safe environment for a

child, and the behavior is irremediable as supported by clear and competent

evidence, the termination of parental rights is justified. See id.




____________________________________________


       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

Interest of D.R.-W., 227 A.3d 905, 911 (Pa. Super. 2020) (citation omitted).

                                           -8-
J-S14032-22


     In this case, the orphans’ court terminated Father’s rights pursuant to

Sections 2511(a)(2),(8), and (b), which provide as follows:

     (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                 *     *   *

           (2) The repeated and continued incapacity, abuse, neglect
     or refusal of the parent has caused the child to be without
     essential parental care, control or subsistence necessary for his
     physical or mental well-being and the conditions and causes of the
     incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent.

                                 *     *   *

           (8) The child has been removed from the care of the parent
     by the court or under a voluntary agreement with an agency, 12
     months or more have elapsed from the date of removal or
     placement, the conditions which led to the removal or placement
     of the child continue to exist and termination of parental rights
     would best serve the needs and welfare of the child.

                                 *     *   *

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(2),(8) and (b).




                                     -9-
J-S14032-22


      We are also mindful that “incarceration, while not a litmus test for

termination, can be determinative of the question of whether a parent is

incapable of providing essential parental care, control, or subsistence.” Int.

of K.M.W., 238 A.3d 465, 474 (Pa. Super. 2020) (en banc) (citation omitted).

While incarceration in itself is not sufficient to support termination under any

subsection, it does demonstrably impact a parent’s capability of performing

parental duties and may render him incapable of fulfilling these obligations.

See id.

                                       B.

      Father first argues that termination of his parental rights constituted an

abuse of discretion because the Agency failed to make reasonable efforts to

reunify him with Children. Father contends the Agency did not ensure that he

received court-ordered visitation with Children while he was in prison or when

he was on parole, and that it neglected to provide him with parenting

instruction. (See Father’s Brief, at 15-21).

      Concerning an agency’s reasonable efforts, we have held that although

neither § 2511(a) or (b) require a trial court to consider the reasonable efforts

an agency provided to a parent before termination of parental rights, the

provision of such efforts or lack thereof may be relevant to its consideration

of the grounds for termination and the best interests of the children. See In

Interest of H.K., 161 A.3d 331, 337 (Pa. Super. 2017).




                                     - 10 -
J-S14032-22


      In this case, Father cites to In re T.M.W., 232 A.3d 937 (Pa. Super.

2020), to support his claim that the Agency failed to make reasonable efforts

to reunite him with Children. However, his reliance on T.M.W. is misplaced

because the record in that case showed that the parent facing termination

“substantially complied with her court-ordered Plan” and cooperated with

the involved agencies to complete services. Id. at 950 (emphasis added).

      In contrast, Father has put forth minimal effort at best to cooperate with

the Agency’s personnel to work towards developing the necessary skills to

effectively parent Children. He attended a fraction of the scheduled sessions,

and during the visits he did attend, he did not focus on Children because he

was absorbed by his cell phone, sleep and Mother. The record belies Father’s

claim that the Agency did not exercise reasonable efforts to reunite him with

Children and, instead, shows that he declined to take advantage of the

opportunities offered to him. Father’s first issue merits no relief.

                                       C.

      Father next contends the orphans’ court erred in finding that termination

of his parental rights is in Children’s best interests under Section 2511(b).

Father points to the successful telephone conversations he has had with

Children since August 2021, during which they are happy to speak with him

and express their love, as well as his in-person visits with them when he was

not incarcerated. (See Father’s Brief, at 22-24).

      In considering Section 2511(b), we are guided by the following tenants:


                                     - 11 -
J-S14032-22


           Section 2511(b) focuses on whether termination of parental
     rights would best serve the developmental, physical, and
     emotional needs and welfare of the child. As this Court has
     explained, Section 2511(b) does not explicitly require a bonding
     analysis and the term ‘bond’ is not defined in the Adoption Act.
     Case law, however, provides that analysis of the emotional bond,
     if any, between parent and child is a factor to be considered as
     part of our analysis. While a parent’s emotional bond with his or
     her child is a major aspect of the Section 2511(b) best-interest
     analysis, it is nonetheless only one of many factors to be
     considered by the court when determining what is in the best
     interest of the child.

           In addition to a bond examination, the trial court can equally
     emphasize the safety needs of the child, and should also consider
     the intangibles, such as the love, comfort, security, and stability
     the child might have with the foster parent. Additionally, this
     Court stated that the trial court should consider the importance of
     continuity of relationships and whether any existing parent-child
     bond can be severed without detrimental effects on the child.

D.R.-W., supra at 914 (citations omitted).

     Here, the orphans’ court explained its reasoning concerning its best

interests determination:

            Terminating parental rights would be in the best interests of
     the Children. The minor children have been residing with Maternal
     Grandparents since September 18, 2018.             [A.M.S] barely
     remembers Father as she was still an infant when removed from
     the home, although she does enjoy talking to him on the phone.
     [G.A.S.] requires stability and routine due to his special needs,
     which is being provided to him. Maternal Grandparents are able
     to provide [him] with structure to make sure he is properly taking
     his medications and attending therapy and doctor’s appointments.
     Maternal Grandmother is the appointed educational decision
     maker for [G.A.S.] and has made sure [he] is getting the help he
     needs in school. Maternal Grandmother has had [G.A.S.] re-
     evaluated for his IEP and has kept him active in extracurricular
     activities, such as soccer, tee-ball and horseback riding. While
     [his] behavior fluctuates, his behavior has been improving and he
     is more easily redirected from tantrums. Often times, [G.A.S.]
     wants affection from Maternal Grandmother to calm down and she

                                    - 12 -
J-S14032-22


      plays a key role in his coping skills as she provided consistency
      and safety to the Children for over two years. Prior to the Covid-
      19 pandemic [A.M.S.] was receiving early head start education
      services in the home of Maternal Grandmother. Both Children
      have a close bond to Maternal Grandparents and show affection
      towards them. [A.M.S.] has only known Maternal Grandparents
      as her parental figures and [G.A.S.] has expressed a desire to
      contact Father but continue living with Maternal Grandparents
      ‘forever.’ Due to [G.A.S.’] special needs, it would be difficult for
      him to be removed from his current home since he requires
      routine and consistency to thrive.

(Orphans’ Court Opinion, 11/17/21, at 29-30).

      We discern no error of law or abuse of discretion in this assessment. As

detailed above, Grandparents provide for all of Children’s physical and

emotional needs, including G.A.S.’s specialized behavioral and psychological

issues caused by the domestic violence and substance abuse he was exposed

to while he was in the care of Father and Mother. Grandparents have been

the only primary caregivers A.M.S. has ever known given her placement with

them as an infant. Father has been incarcerated for a substantial portion of

the time that Children have been in placement and he continues to have

substance abuse issues.

      Regarding Father’s contact with Children, Grandmother makes sure that

Children are available for telephone conversations and even “tells them to tell

their dad they love him.” (N.T. Hearing, 11/04/21, at 387). In contrast, any

in-person visits with Children devolved into chaos because Father was unable

or unwilling to redirect Children’s challenging behavior, to the point of raising

safety concerns. Children are thriving in Grandparents’ home and they have


                                     - 13 -
J-S14032-22


formed a very close bond.      Taken together, this evidence supports the

orphans’ court’s decision that termination of Father’s parental rights and

adoption by Grandparents would best serve Children’s needs and welfare. We,

therefore, affirm the orders pursuant to Section 2511(b).

     Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/6/2022




                                   - 14 -